Title: To Thomas Jefferson from Hugh White, 18 January 1823
From: White, Hugh,Stermon, John N.
To: Jefferson, Thomas


                        Sir
                        
                            Claudy Hill
                            Jany 18th 1823—
                        Beaver County pensylvania
                    Considering the present moment one of the most Important the World has unfolded; We allude to the “Holy League (falsely so Calld,) Being—proved so, by the Stoical Indifferance Which they Behold the unequal Combat Between Light & Darkness good & Evil, Maintained Between the immortal ‘Heroes of the East,’ (The greek Nation) & the infernal followers of the false prophet: (the (Barbarian ‘Legitimates’) The present moment is Certainly an Auspicious one To form a grand Convention of the modern “heroes of the West” all the—Southern New Born Sons of Liberty; & is Special Ambassador from the united (States) “Northern Republic” (accompanyed by an Elected Deputy ambassador from Each State in the union) this Would be the First Real union of the immense Collumbian Nation: The Rallying point, the “City of Refuge” first Champion on the Stage in the grand Combat, that Will Finally fix & Establish the meliniom: (& Consumate the Bliss of unborn millions of Earth; & no doubt add much To their Eternal Enjoyments in other unseen Worlds: The length & Obstinacy of the Combat, Has Roused the ‘prostrate’ spectators, (& the Slaves in their Chains) & provid no individual has a Right To determine the fate of A multitude:A Grand convention (or ‘pallavar’) could not fail To prostrate the fanatic & dotard plans of the unfeeling Despots of urope: (awakening) you Sir have the Honour of Being One of the Immortal founders & finishers of that Temple & ark of Liberty (in the West) it now Can be Rested on the Godless Summit of (the Western ‘Ararat’) the andees & Rocky mountains: (commanding a ‘pagans’ View of the Land of promise) from Cape Horn To the North pole: The distant Eastern & Western old Worlds:—(the Dreary abodes of Hosia Cruly Ignorance & opression: The old temples of Dagen &—mamon are Tattering To the foundations; the Samsons of urope (tho partly Blind) are grasping the massy pillars of the ‘Infernal prison’ (in which they are Grinding) & Will Ere Long Bury in destruction Empreors kings princes & “Landlords”: yea all the modern Egyptians & Babylonians: (in the Red Sea of Destruction:) The Convention might Either meet in the City of—Mexico (or Cusko) or any other conveniant place: Incalculable advantages Can be Aquired by this meeting:  Especially the Long Contemplated Canal To unite the Waters of the Atlantic & pacific oceans; & More Especialy Wher a permanant Settlement is to be Established on the Collumbia River;—With What facility might not Emigrants Be Wafted across (& over) in place of around Cape Horn or over the Rocky mountains: the polished Emigrants that could be spared from the Eastern States (Independant of the annual Swarms of opressed uropeans) Would Immediately consolidate a Wester nation settlement & Barrow that all the growling & climing of the great (northern) Voracious Bear, would in vain overturn; or tear the Cap of Liberty from our young Western Tree; Especially When guarded by ‘Brother Jonathan & His neighbour pat (from the holy Island), With his trusty ‘Shelelah’ that “never onest fire”By order of the “Select Brothers” of the Collumbian Union Society 
                        Hugh White (Chair)John N Stermon—SecretaryThe society Wish you immediately To Transmit Your opins on to them of the propriety of such A meeting of the Whole American Nation
                        H White Chairman